
	

114 HR 266 IH: End Taxpayer Funded Cell Phones Act of 2015
U.S. House of Representatives
2015-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 266
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2015
			Mr. Austin Scott of Georgia introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To prohibit universal service support of commercial mobile service and commercial mobile data
			 service through the Lifeline program.
	
	
 1.Short titleThis Act may be cited as the End Taxpayer Funded Cell Phones Act of 2015. 2.Prohibition on Lifeline support for mobile service (a)In generalA provider of commercial mobile service or commercial mobile data service may not receive universal service support under sections 214(e) and 254 of the Communications Act of 1934 (47 U.S.C. 214(e); 254) for the provision of such service through the Lifeline program of the Federal Communications Commission.
 (b)DefinitionsIn this section: (1)Commercial mobile data serviceThe term commercial mobile data service has the meaning given such term in section 6001 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1401).
 (2)Commercial mobile serviceThe term commercial mobile service has the meaning given such term in section 332 of the Communications Act of 1934 (47 U.S.C. 332).  